Lily Cache Cr. Bolingbrook Il, LLC v Jabaria Jodi, Inc. (2021 NY Slip Op 05229)





Lily Cache Cr. Bolingbrook Il, LLC v Jabaria Jodi, Inc.


2021 NY Slip Op 05229


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ.


774 CA 21-00297

[*1]LILY CACHE CREEK BOLINGBROOK IL, LLC, PLAINTIFF-APPELLANT,
vJABARIA JODI, INC., AND PRADEEP PATEL, DEFENDANTS-RESPONDENTS. 


BOND, SCHOENECK & KING, PLLC, ROCHESTER (CURTIS A. JOHNSON OF COUNSEL), FOR PLAINTIFF-APPELLANT.
R. BRIAN GOEWEY, ROCHESTER, FOR DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Monroe County (James J. Piampiano, J.), entered December 29, 2020. The order granted defendants' motion to dismiss the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 2, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court